DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first latch and second latch must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
3.	Claims are is objected to because of the following informalities:  the phrase “adapted for” should be replaced with the phrase “configured to.” It is unclear whether the term “adapted for” is able to perform the function all the time or under some conditions
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 11, 12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heravi (US 6046893 A, Heravi93 hereinafter) in view of  Heravi (US 7850145 B2, Heravi45 hereinafter).

an input port (24) adapted for receiving a first command (POWER IN) and a second command (POWER OUT) (see ports receiving signals “POWER IN” “POWER OUT” );
an output port (“solenoid pack 22” ) adapted for transmitting a first control signal (signal to 12a) and a second control signal (signal to 12b) (see output port transmitting signals to 12a and 12b);
a sensor (90) of the electric power delivered to the electric motor (12); and
a processor (see circuit board  in Figs. 2A-C, and controller 320, columns 5-6,) electrically connected to the input port (Hand-Held Switch 24 in fig. 2C), to the output port (see coils 92,94,98 as part of solenoid pack 22) and to the sensor (Shunt resistor 90), the processor being adapted for:
Heravi93 teaches causing the output port to transmit the first control signal when the input port receives the first command (column 6, lines 11-23), and it does not teach while a first latch is not set; however, Heravi45 discloses a first latch (Latch_P, Fig. 24B) that can be set and reset according to command signals generated by input port (column 5, lines 8-16). Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Heravi93 with the teaching of Heravi45 to implement a Latch to whether to trigger the output of the control signal according to the 
The combination of Heravi93 and Heravi45 teaches:
setting the first latch and causing the output port to stop transmitting the first control signal when a level of the electric power delivered to the electric motor exceeds a power threshold while the input port receives the first command (by controller 320 in Figs. 2A-C, column 6, lines 24-46 and column 8, lines 6-20 in Heravi93), 
resetting the first latch (Heravi93, column 8, lines 35-39) and causing the output port to transmit the second control signal when the input port receives the second command (Heravi93, column 9, lines 17-26), and
causing the output port to stop transmitting the first and second control signals when no command is present at the input port (Heravi93, Figs 6-8 depict when no command is present at the input port: see No to states 452 and 456 in Fig. 6 and No to state 500 in Fig. 7 and No to state 550 and 552 in Fig. 8, there are no first and second control signal transmitting to the motor).
Re. claim 4, the combination of Heravi93 and Heravi45 teaches wherein:
the sensor comprises a shunt resistor (Heravi93, Figs. 1 and 2C, shunt 90) connectable in series with the electric motor (12) and an amplifier of a voltage across the shunt resistor, the amplifier providing an electric current value (Heravi93, column 7, lines 31-40); and the processor is further adapted for determining the level of the electric power 
Re. claim 5, the combination of Heravi93 and Heravi45 teaches more configuration switches electrically connected to the processor and adapted for configuring a value of the power threshold (Heravi93, Figs. 2A-C).
Re. claim 6, the combination of Heravi93 and Heravi45 teaches wherein the processor is further adapted for: starting a timer  when the input port receives one of the first and second commands; stopping the timer after a predetermined time delay; and
ignore any additional signal present at the input port while the timer is not stopped (Heravi93, Figs. 5A-B and 6, S445, S460).
Re. claim 7, the combination of Heravi93 and Heravi45 discloses the circuit (Heravi93, Figs. 2A-C)
a user-operable switch electrically connected to the input port, the user-operable switch having a first position for providing the first command, a second position for providing the second command, and a neutral position (Heravi93, Figs. 1, Switch 24;)
a reversible contactor electrically connected to the output port and adapted for selectively connecting the electric motor to a power source to cause the electric motor to operate in a first direction when receiving the first control signal at the reversible contactor and to cause the electric motor to operate in a second direction when receiving the second control signal at the reversible contactor (Heravi93, Figs. 1, Solenoid Pack 22).
Re. claims 11, 14, and 17, the combination of Heravi93 and Heravi45 discloses winch (Heravi93, Figs. 1, winch system 10) , comprising an electric motor (12) 
wherein operating the electric motor in the first direction causes the cable roll to be driven in a forward direction for winding the cable on the cable roll (Heravi93, column 4, lines 1- 22 ).
Claim 15 is drafted in the method category with subject matter corresponding to that of independent claim 1 and applied to winch (see winch system 10 in Heravi93); therefore, is rejected, mutatis mutandis, for at least the same reasons.
Allowable Subject Matter
5.	Claims 2-3, 8-10, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/Examiner, Art Unit 2846